      Case 5:20-cv-01079-MHH-GMB Document 8 Filed 03/02/21 Page 1 of 3                      FILED
                                                                                   2021 Mar-02 PM 04:33
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

MICHAEL T. WILLIAMS,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:20-cv-1079-MHH-GMB
                                           )
KEVIN TURNER, Madison County               )
Jail Sheriff,                              )
                                           )
       Defendant.                          )

                           MEMORANDUM OPINION
      On September 15, 2020, the Magistrate Judge entered a report recommending

this § 1983 prisoner civil rights action be dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(a) based on the plaintiff’s notice of voluntary

dismissal. (Docs. 5, 6). On September 23, 2020, the plaintiff filed an objection.

(Doc. 7). In his objection, Mr. Williams states: “I understand that I “voluntarily

dismiss the case but my [habeas corpus] should be granted” for several reasons.

(Doc. 7) (brackets in Doc. 7). In his civil rights complaint in this action, Mr.

Williams complains about prison conditions, (Doc. 1, pp. 4-5), and for relief, he asks

“to be released so [he] can be with his family please!!!” (Doc. 1, p. 5). In his habeas

petition in Case No. 5:20-cv-01291-MHH-GMB (N.D. Ala.), Mr. Williams contends

that “the last 4 of [his] social security number is fraudulent,” and “the plaintiff in

court was not a person.” Case No. 5:20-cv-01291-MHH-GMB (Doc. 1, p. 5). Mr.
      Case 5:20-cv-01079-MHH-GMB Document 8 Filed 03/02/21 Page 2 of 3




Williams also contends that he was “sentenced without being present in court.” Case

No. 5:20-cv-01291-MHH-GMB (Doc. 1, p. 7).                The magistrate judge has

recommended that the Court dismiss Mr. Williams’s habeas petition without

prejudice for failure to prosecute because Mr. Williams has not complied with a

court order to pay the applicable $5.00 filing fee. Case No. 5:20-cv-01291-MHH-

GMB (Doc. 4).

      On or before March 23, 2020, Mr. Williams shall file a notice in this §1983

case and in his habeas case stating whether he wishes to pursue either case. If Mr.

Williams wants to pursue his habeas action, he must include the $5.00 filing fee with

his notice. If Mr. Williams does not file a notice or if he files a notice but does not

pay the $5.00 filing fee, the Court will dismiss his habeas action, Case No. 5:20-cv-

01291-MHH-GMB, without prejudice for failure to prosecute.

      If Mr. Williams wishes to pursue this §1983 prisoner civil rights action, then

Mr. Williams must file with his notice a new verified application accompanied by a

certified copy of his jail and/or prison account statements for six months preceding

the filing of his complaint. The Magistrate Judge notified Mr. Williams on August

11, 2020, that his application to proceed in forma pauperis was deficient and that he

must file a new verified application accompanied by a certified copy of his jail and/or

prison account statements for six months preceding the filing of his complaint, (Doc.

4), but Mr. Williams has not complied with that order. The Magistrate Judge also

                                          2
      Case 5:20-cv-01079-MHH-GMB Document 8 Filed 03/02/21 Page 3 of 3




explained to Mr. Williams that his request for release from confinement is not

appropriate in a § 1983 action; that relief is available only in a habeas action. (Doc.

4). 1 If Mr. Williams wants to pursue his § 1983 action, he must include an amended

complaint and a new verified application to proceed in forma pauperis with his

notice. If Mr. Williams does not file a notice in this case or if he does not include

an amended complaint and a new verified application to proceed in forma pauperis

with his notice, the Court will dismiss this §1983 action without prejudice for failure

to prosecute.

      The Court asks the Clerk of Court to please enter this order in this case and in

Case No. 5:20-cv-01291-MHH-GMB (N.D. Ala.). The Court directs the Clerk to

please term Docs. 2 and 6 in this case and Doc. 4 in Case No. 5:20-cv-01291-MHH-

GMB (N.D. Ala.).

      DONE and ORDERED this March 2, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




1
 Pursuant to the Magistrate Judge’s August 11, 2020 order, the Clerk of Court mailed Mr.
Williams a new § 1983 complaint form and application to proceed in forma pauperis.
                                           3
